Citation Nr: 1120875	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO. 07-36 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right knee disability.

2. Entitlement to a rating in excess of 10 percent for left knee disability.

3. Entitlement to a rating in excess of 10 percent for right shoulder disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to February 1987 and from March 1988 to February 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

At a February 2008 informal hearing conference the Veteran indicated that his service-connected right knee, left knee and right shoulder disabilities had worsened, but updated records of VA treatment (past June 2007) were not sought or obtained, except for November 2007 records of VA treatment reflecting continued problems with bilateral knee pain. The November 2007 records of treatment were not considered or listed as evidence in a March 2008 supplemental statement of the case and appear to have been incidentally printed with a November 2007 VA examination report. A June 2007 VA treatment record reflects that the Veteran was to be seen again a year later, in June 2008, and that new X-rays of the knees would be performed at that time. Also, a report of a May 2007 MRI of the right knee upon which the November 2007 VA examiner relied upon for findings and conclusions is not associated with the claims file. 

Updated relevant records of VA treatment must be obtained. 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

Additionally, the Veteran's representative has asserted that June 2006 and November 2007 VA examinations were not adequate. For the right shoulder, multiple recent X-rays have indicated that there is a loose body in the right glenohumeral joint that was not shown in September 2003 X-rays. In light of the newly found indication of a loose body by X-rays, an MRI of the right shoulder was recommended at VA treatment in September 2006, but there is no indication in the claims file that one was conducted. An MRI of the right shoulder was again recommended in the November 2007 VA examination X-ray report but was not conducted. Further, the new findings of a loose body since September 2003 appear inconsistent with the November 2007 VA examiner's assertion that "[t]here has been no change in [the Veteran's] right shoulder condition," rendering the November 2007 VA examiner's discussion of the Veteran's right shoulder disability inadequate. 

With respect to the right knee the November 2007 VA examiner diagnosed the Veteran as having a recent new injury of the right knee resulting in a small meniscal tear of the posterior horn of the lateral meniscus, not considered secondary to prior conditions of the right knee. However, he provided no rationale as to why this was not considered secondary to (i.e., caused or aggravated by) prior injuries of the right knee, which are documented in part by a report of an May 2004 MRI of the right knee associated with the claims file and a computer disc in the claims file that apparently contains the prior right knee MRI image. See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (secondary service connection); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (neither a VA examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions; most of the probative value of a medical opinion comes from its reasoning). 

Additionally, the examiner did not seek to differentiate the nature or extent of disability attributable to service-connected right knee disability as opposed to what he found to be new disability not related to prior conditions of the right knee. See Mittleider v. West, 11 Vet. App. 181 (1998) (regulations require that when 

examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a nonservice-connected disorder, VA must consider all of the symptoms in the adjudication of the claim). 

In light of the indications of the Veteran's assertions that his conditions have worsened and the above-discussed findings that the VA August 2007 VA examination report is not adequate, the Veteran must be afforded a new VA examination. See Snuffer v. Gober 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (VA examination required where worsening of symptoms contended). 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his left knee, right knee or right shoulder disabilities during the period from August 2005 to the present. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain records from each health care provider the Veteran identifies.

(b) The records sought must include the report of a May 2007 VA MRI of the right knee and relevant VA records of treatment from June 2007 forward.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. The RO/AMC, after waiting an appropriate time period for the Veteran to respond, shall schedule the Veteran for a VA examination by a clinician with appropriate expertise. 

The purpose of the examination is to determine the current nature and severity of the Veteran's service-connected left knee, right knee and right shoulder disabilities, and their impact on his ordinary activities of daily life and social and occupational functioning.

The following considerations will govern the examination:

(a) The claims folder, including all medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. This must include MRI's if an examiner finds that an MRI is required to adequately ascertain the nature and extent of service-connected disability.

(c) The Veteran must be scheduled for an MRI of the right shoulder in connection with the examination, unless such an MRI has been conducted since November 2007.

(d) The examiner must further report the complete ranges of motion for the left knee, right knee, and right shoulder. In providing this objective information, the examiner must indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use. All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

(e) The examiner must indicate whether there is a loose body in the right shoulder that appears to have occurred at some point subsequent to an X-ray of the shoulder conducted in September 2003, and if so, the additional disability resulting from the loose body.

(f) The examiner must provide an opinion as to whether the small meniscal tear in the right knee apparently documented by a May 2007 VA MRI (the report of which is not associated with the claims file) is caused or aggravated by disability present in the right knee prior to an injury to the right knee as briefly discussed in an April 2007 VA orthopedic clinic note. 

(g) The examiner must make specific findings as to whether or the extent to which the Veteran has instability of the left knee or right knee.

(h) The examiner must discuss the impact of the Veteran's left knee, right knee, and right shoulder disabilities on his ordinary activities of daily life and social and occupational functioning.

(i) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination--to determine the current nature and severity of the Veteran's service-connected left knee, right knee and right shoulder disabilities, and their impact on the Veteran's ordinary activities of daily life and social and occupational functioning.

(j) The examiner is requested to provide a complete rationale for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

3. Readjudicate the issues on appeal. If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 



(CONTINUED ON NEXT PAGE)




Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



